ACCEPTED
                                        04-15-00248-CV
                            FOURTH COURT OF APPEALS
04-15-00248-CV                   SAN ANTONIO, TEXAS
                                   4/23/2015 5:05:07 PM
                                         KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 4/23/2015 5:05:07 PM
                   KEITH E. HOTTLE
                         Clerk